Order [entered Sept. 19, 1952] unanimously reversed, with $20 costs and disbursements to the appellant, and the application for a temporary injunction denied with direction that the action be tried at the first available date. If the tenant was in possession of an apartment as such, the landlord wrongfully locked *674her out. If on the other hand she was merely a tenant of a rooming house on a weekly basis, she was properly evicted. (Rent and Eviction Regulations of Temporary State Housing Rent Comm., § 51, subd. 3.) That issue should bo expeditiously determined upon a trial. No injunction should be outstanding in the meantime. Settle order on notice. Appeals [from further orders entered Sept. 19th & Sept. 22d] unanimously dismissed, without costs. Present •— Dore, J. P., Cohn, Van Voorhis and Breitel, JJ.